Exhibit 10.1
 
 
COMMON STOCK PURCHASE AGREEMENT


Private and Confidential
 
THIS COMMON STOCK PURCHASE AGREEMENT, (the “Agreement”) made as of the last
executed date below (the “Effective Date”), by and among Sunrise Capital
International, Inc., an entity with a principle address of Unit 2309-2310, South
Tower, World Trade Centre, Huanshi Road, Guangzhou, P.R.C.  (the “Buyer”) and
Belmont Partners, LLC a Virginia limited liability company with a principal
address of 360 Main Street, Washington Virginia 22747 (“Seller”), and Data
Storage Consulting Services, Inc. a public vehicle organized in the state of
Colorado and traded under the symbol “DTAS” (the “Company”) (Buyer, Seller, and
Company each a “Party” and collectively the “Parties”).


W I T N E S S E T H:


WHEREAS, the Company has fifty million (50,000,000) authorized common stock
shares and 1,000,000 preferred shares authorized;


WHEREAS, the Company currently has 8,929,000 issued and outstanding common stock
shares and the Seller owns a majority of the issued and outstanding capital
stock of the Company; and


WHEREAS, the Buyer wishes to purchase a control block of stock consisting
of  4,553,790 shares of the Company’s common stock which represents fifty-one
percent (51.00%) of the capital stock of the Company (the “Stock”);
 
NOW, THEREFORE, in consideration of the mutual promises, covenants, and
representations contained herein, and subject to the terms and conditions
hereof, the Parties agree as follows:


1. Agreement to Purchase and Sell.  Seller will sell to Buyer and Buyer agrees
to purchase the Stock in exchange for:


a) Three hundred sixty-six thousand U.S. dollars ($366,000.00) (the “Purchase
Price”), to be paid to Seller according to the terms and conditions set forth in
Section 3 herein;
 
b) Thirteen percent (13.00%) of the issued and outstanding common stock of the
Company according to the terms and conditions set forth in Section 3(c) herein
(the “Position”); and


c) Two hundred and fifty U.S. dollars ($250.00) representing Buyer’s half of the
Escrow Fees to be paid by Buyer directly to the Escrow Agent on or before
Closing.
 
 
1

--------------------------------------------------------------------------------

 
 
2. Closing.  On or about five (5) business days from the Effective Date (the
“Closing”) the Parties shall perform,:
 
a) At Closing, the Company shall execute a resolution approving the terms of
this Agreement, attached hereto as Exhibit 3;


b) Within ten (10) business days from the Closing, the Company shall deliver to
Seller and Buyer, a resolution of the board of directors of the Company and
Irrevocable Transfer Agent Instructions signed by an authorized officer of the
Company to effectuate performance of Sections 1(b) and 3(c) of this Agreement
(attached hereto as Exhibit 1 and 2) (the “Board Resolution”);
 
c) Seller shall deliver to Buyer, to the extent reasonably available to Seller,
and after the full performance of Section 3(a), true and correct copies of the
Company’s business, financial and corporate records including but not limited
to: correspondence files, bank statements, checkbooks, minutes of shareholder
and directors meetings, financial statements, shareholder listings, stock
transfer records, agreements and contracts;
 
d) At Closing, Seller shall deliver a fully executed copy of this Agreement to
Buyer;


e) At Closing, Company shall deliver a fully executed copy of this Agreement to
Buyer and Seller;


f) At Closing, Buyer shall deliver to Seller a copy of this Agreement executed
by Buyer;


g) At Closing, the board of directors of the Company shall execute a resolution
appointing Buyer, or Buyer’s designee, a director and officer of the Company
(the “Appointment”) attached hereto as Exhibit 4.  The officer appointment shall
be immediate and the director appointment shall be effective on the tenth day
following the mailing by the Company of an information statement that complies
with the requirements of Section 14f-1 of the Exchange Act;


h) At Closing, Seller shall deliver to Buyer the Appointment and letters of
resignation from the current directors and officers of the Company;


i) The Purchase Price (defined in Section 3(a) herein) shall be released to
Seller;


j) Seller shall deliver to Buyer, as soon as practicable after the full
performance of Buyer’s obligations in Sections 2(a) through 2(i) herein, the
stock certificate(s) evidencing the Stock together with valid signed stock
power, gold medallion guaranteed together with all documents necessary to
effectuate the transfer of the shares, including by not limited to a board
resolution demonstrating signature authority if shares are in the name of a
legal entity.


 
2

--------------------------------------------------------------------------------

 


3. Payment Terms.


a) Buyer shall place a deposit of fifty thousand U.S. Dollars ($50,000.00) into
an escrow account with the Escrow Agent on behalf of the Seller (the “Deposit”)
on the Closing Date.  The balance of the Purchase Price (the “Balance”) shall be
due and payable at Closing and upon issuance of the stock in Buyer, or Buyer’s
designee(s), name (the “Maturity Date”).


b) Wire transfer of all payments hereunder shall be made on or before each
payment’s respective Maturity Date by wire transfer of immediately available
funds to Seller’s account as follows:


Wachovia Bank, N.A.
155 Broadview Avenue, Suite 100
Warrenton, VA 20186


SWIFT: PNBPUS33
Routing #: 051400549
Account: Belmont Partners, LLC
Acct Number:  2000049859375


c) Stock Position.


(i) In consideration of the benefits provided to the Company hereby, Company
shall issue and deliver to Seller, such fully paid, non-assessable restricted
shares of the Company’s common stock equal to a thirteen percent (13.00%) post
Merger (as defined in Section 9 herein) ownership interest in the Company (the
“Position”).  The Position shall be based on the capital structure of the
Company post Merger (taking into account any and all shares issued relating to
the Merger, initial contracts, and initial acquisition of any assets), post
reverse stock split (if any), post initial financing (whether that initial
financing be a single round or in multiple tranches over a period of time) only
if the financing shall take place within 90 days following the Effective Date
hereof, and after any other initial issuance of stock (including issuance to the
Company’s directors and/or officers), provided such subsequent issuances, when
viewed as a whole, are part of the Merger transaction.  Buyer shall take all
steps necessary to fully effectuate the provisions of this Section 3.
 
 
(ii) Certificate(s) evidencing the Position shall be issued and delivered to the
Seller immediately following the actions anticipated by Section 3(c)(i) herein
(the “Actions”), but in no case later than eleven (11) months following the
Effective Date hereof.  In the event that all Actions have not been completed by
the eleventh month anniversary of this Agreement, Seller shall transfer to Buyer
shares comprising the Position on that date and shall issue additional shares as
necessary following completion of the Actions.
 
 
3

--------------------------------------------------------------------------------

 
 
(iii) The Parties acknowledge that the Seller is accepting the Position as
consideration for entering into this Agreement and undertaking the risk of
taking equity as consideration as of the effective date of this Agreement,
therefore the effective date of all Shares transferred pursuant to this Section
3 shall be the Effective Date of this Agreement and shall be memorialized on the
face of the certificates evidencing such shares.


d) The Parties acknowledge and agree that the Position shall be newly issued,
restricted common shares of the Company.  Buyer and Company agree to accept as
valid any legal opinion of Seller’s counsel regarding the removal of
restrictions from the Position in a form reasonably acceptable to the
Company.  In the event that, in one year from the date of the execution of this
Agreement, the Position can not be sold in accordance with Rule 144 of the
Securities Act of 1933, the Company agrees to include and register the shares
representing the Position in the event the Company files a registration
statement with the Securities and Exchange Commission.  In the event that Buyer
does not provide for the removal of restrictions from the shares comprising the
Position in accordance with Rule 144 upon Seller’s request (except in the event
it is unlawful to do so in the reasonable opinion of Company’s counsel), or does
not recognize any opinion of Seller’s counsel regarding the removal of such
restrictions in a form reasonably acceptable to the Company, the Company and the
Buyer, jointly and severally, shall pay to Seller liquidated damages in the
amount of the bid price per share as of the one year anniversary of this
Agreement (as reported by the national market on which the shares trade)
multiplied by the number of shares in the Position and upon payment of the
liquidated damages to Seller, the Seller shall transfer the Position to the
Company.  The Parties agree that the liquidated damages hereunder are not a
penalty.


e) In consideration of the benefits provided to the Company hereby, Company and
Buyer agree to be jointly and severally liable for all amounts due hereunder.


4. Transfer Agent.  Until such time as the terms and conditions of Section 3(c)
herein are fully performed, Buyer agrees that Pacific Stock Transfer, LLC (the
“Transfer Agent”) shall act as the Company’s sole transfer agency.


5. Representations and Warranties of Seller.  Seller hereby represents and
warrants, to Buyer that the statements in the following paragraphs of this
Section 5 are all true and complete as of the date hereof:


a) Title to Stock.   Seller is the record and beneficial owner and has sole
managerial and dispositive authority with respect to the Stock and has not
granted any person a proxy that has not expired or been validly withdrawn.  The
sale and delivery of the Stock to Buyer pursuant to this Agreement will vest in
Buyer the legal and valid title to the Stock, free and clear of all liens,
security interests, adverse claims or other encumbrances of any character
whatsoever (“Encumbrances”) (other than Encumbrances created by Buyer and
restrictions on resales of the Stock under applicable securities laws).
 
 
4

--------------------------------------------------------------------------------

 
 
b) Liabilities of the Company.   The Company has no liability or liabilities
that have not been previously disclosed to Buyer and listed on Schedule A
herein.  Notwithstanding the foregoing, the representation contained in this
Section 11(b) shall terminate 24 months following the Effective Date.


c) Full Power and Authority.   Seller represents that it has full power and
authority to enter into this Agreement.


6. Representations and Warranties of Buyer.   Buyer hereby represents and
warrants to Seller that the statements in the following paragraphs of this
Section 6 are all true and complete as of the date hereof:


a) Affidavit of Source of Funds. Prior to any transfer of funds to
Seller,  Buyer shall execute an Affidavit of Source of Funds (attached hereto as
Exhibit 5), which attests that the funds to be transferred are not the proceeds
of nor are intended for or being transferred in the furtherance of any illegal
activity or activity prohibited by federal or state laws. Such activity may
include, but is not limited to: tax evasion; financial misconduct; environmental
crimes; activity involving drugs and other controlled substances;
counterfeiting; espionage; kidnapping; smuggling; copyright infringement; entry
of goods into the United States by means of false statements; terrorism;
terrorist financing or other material support of terrorists or terrorism; arms
dealing; bank fraud; wire fraud; mail fraud; concealment of assets or any effort
by conspiracy or otherwise to defeat, defraud or otherwise evade, any party or
the Court in a bankruptcy proceeding, a receiver, a custodian, a trustee, a
marshal, or any other officer of the court or government or regulatory official;
bribery or any violation of the Foreign Corrupt Practices Act; trading with
enemies of the United States; forgery; or fraud of any kind.  Buyer further
warrants that all transfers of monies will be in accordance with the Money
Laundering Control Act of 1986 as amended.


b) Exempt Transaction.   Buyer understands that the offering and sale of the
Stock is intended to be exempt from registration under the Securities Act of
1933, as amended (the “Act”) and exempt from registration or qualification under
any state law.


c) Full Power and Authority.   Buyer represents that it has full power and
authority to enter into this Agreement.


d)  Stock.   The Stock to be purchased by Buyer hereunder will be acquired for
investment for Buyer’s own account, not as a nominee or agent, and not with a
view to the public resale or distribution thereof, and Buyer has no present
intention of selling, granting any participation in, or otherwise distributing
the same.


e) Information Concerning the Company.   Buyer has conducted its own due
diligence with respect to the Company and its liabilities and believes it has
enough information upon which to base an investment decision in the Stock.
 
 
5

--------------------------------------------------------------------------------

 
 
f) Investment Experience.   The Buyer understands that purchase of the Stock
involves substantial risk.  The Buyer:


(i) has experience as a purchaser in securities of companies in the development
stage and acknowledges that he can bear the economic risk of Buyer’s investment
in the Stock; and,
 
 
(ii) has such knowledge and experience in financial, tax, and business matters
so as to enable Buyer to evaluate the merits and risks of an investment in the
Stock, to protect Buyer’s own interests in connection with the investment and to
make an informed investment decision with respect thereto.


g) No Oral Representations.   No oral or written representations have been made
other than or in addition to those stated in this Agreement. Buyer is not
relying on any oral statements made by Seller, Seller's representatives,
employee’s or affiliates in purchasing the Stock.


h) Restricted Securities.   Buyer understands that the Stock is characterized as
“restricted securities” under the Act inasmuch as they were acquired from the
Company in a transaction not involving a public offering.


i) Opinion Necessary.   Buyer acknowledges that if any transfer of the Stock is
proposed to be made in reliance upon an exemption under the Act, the Company may
require an opinion of counsel satisfactory to the Company that such transfer may
be made pursuant to an applicable exemption under the Act.  Buyer acknowledges
that a restrictive legend appears on the Stock and must remain on the Stock
until such time as it may be removed under the Act.


j) Shareholder Value.   Buyer represents that Buyer intends to implement a
business plan designed to return value to the shareholders of the Company.


k) Compliance.   Buyer shall comply with all applicable securities laws, rules
and regulations regarding this Agreement, the Merger and all related
transactions, including but not limited to filing any forms required by the U.S.
Securities and Exchange Commission for the Company.
 
 
6

--------------------------------------------------------------------------------

 
 
7. Indemnification.

 
a) Indemnification. Buyer covenants and agrees it shall indemnify and hold
harmless the Seller, its members, officers, directors, agents, employees,
attorneys, accountants, consultants, subsidiaries, successors, affiliates and
assigns (collectively the “Seller Covenantees”) from and against any and all
losses, damages, expenses and liabilities (collectively “Liabilities”) or
actions, investigations, inquiries, arbitrations, claims or other proceedings as
a result of or relating to any breach of any of the representations, warranties,
covenants or agreements made by the Buyer in this Agreement (collectively
“Actions”) (Liabilities and Actions are herein collectively referred to as
“Losses”).  Seller covenants and agrees it shall indemnify and hold harmless the
Buyer, its members, officers, directors, agents, employees, attorneys,
accountants, consultants, subsidiaries, successors, affiliates and assigns
(collectively the “Buyer Covenantees”) from and against any Losses as a result
of or relating to any breach of any of the representations, warranties,
covenants or agreements made by the Seller in this Agreement. Losses include,
but are not limited to all reasonable legal fees, court costs and other expenses
incurred in connection with investigating, preparing, defending, paying,
settling or compromising any suit in law or equity arising out of this Agreement
or for any breach of this Agreement by the indemnifying party.  Notwithstanding
the foregoing, nothing shall prevent Seller or Buyer from pursuing any remedies
available enforce the Parties’ obligation under the Agreement.


8. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia, U.S.A. without giving
effect to any other choice or conflict of law provision that would cause the
application of the laws of any other jurisdiction other than the Commonwealth of
Virginia.


9. Merger and Exchange of Stock.  Buyer shall, as soon as practicable, effect a
merger (the “Merger”), between the Company, or a wholly owned subsidiary of the
Company, and a target corporation (the “Sub”).  The Company, or its wholly owned
subsidiary, shall be the surviving corporation of the Merger, and shall continue
unimpaired by the Merger.  Upon Merger, the Company shall succeed to and shall
possess all the assets, properties, rights, privileges, powers, franchises,
immunities and purposes, and be subject to all the debts, liabilities,
obligations, restrictions and duties of the Sub.  A reverse acquisition
transaction where the Company acquires an operating subsidiary shall be deemed a
“Merger” under this section, even if a merger does not occur.


10. Term / Survival.  The terms of this Agreement shall be effective as of the
Effective Date, and continue until such time as the payment of the Purchase
Price and all other amounts due hereunder are fully satisfied, however; the
terms, conditions, and obligations of Sections 10, 11, 15, 16, 19, 21 and 22
hereof shall survive the termination of this Agreement.


11. Successors and Assigns.  The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties, except that Buyer may not assign or transfer any of its
rights or obligations under this Agreement.


12. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement.  A telefaxed copy of this Agreement shall
be deemed an original.
 
13. Headings.  The headings used in this Agreement are for convenience of
reference only and shall not be deemed to limit, characterize or in any way
affect the interpretation of any provision of this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
14. Costs, Expenses. Each party hereto shall bear its own costs in connection
with the preparation, execution and delivery of this Agreement.


15. Modifications and Waivers.  No change, modification or waiver of any
provision of this Agreement shall be valid or binding unless it is in writing,
dated subsequent to the Effective Date of this Agreement, and signed by both the
Buyer and Seller. No waiver of any breach, term, condition or remedy of this
Agreement by any party shall constitute a subsequent waiver of the same or any
other breach, term, condition or remedy.  All remedies, either under this
agreement, by law, or otherwise afforded the Buyer shall be cumulative and not
alternative.


16. Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.


17. Termination.  Buyer or Seller may, upon written notice to the other party,
terminate this Agreement upon their own discretion prior to any funds being
released from escrow.  Upon the release of any funds from escrow, this
termination clause is null and void.


18. Entire Agreement.   This Agreement constitutes the entire agreement and
understanding of the Parties with respect to the subject matter hereof and
supersedes any and all prior negotiations, correspondence, agreements,
understandings duties or obligations between the parties with respect to the
subject matter hereof.


19. Further Assurances.  From and after the date of this Agreement, upon the
request of the Buyer or Seller, Buyer and Seller shall execute and deliver such
instruments, documents or other writings as may be reasonably necessary or
desirable to confirm and carry out and to effectuate fully the intent and
purposes of this Agreement.


20. Notices. All notices or other communications required or permitted by this
Agreement shall be in writing and shall be deemed to have been duly received:


a) if given by telecopier, when transmitted and the appropriate telephonic
confirmation received if transmitted on a business day and during normal
business hours of the recipient, and otherwise on the next business day
following transmission,


b) if given by certified or registered mail, return receipt requested, postage
prepaid, three business days after being deposited in the U.S. mails and


c) if given by courier or other means, when received or personally delivered,
and, in any such case, addressed as indicated herein, or to such other addresses
as may be specified by any such Person to the other Person pursuant to notice
given by such Person in accordance with the provisions of this Section 20.
 
 
8

--------------------------------------------------------------------------------

 
 
21. Insider Trading.  Seller and Buyer hereby certify that they have not
themselves, nor through any third parties, purchased nor caused to be purchased
in the public marketplace any publicly traded shares of the Company.  Seller and
Buyer further certify they have not communicated the nature of the transactions
contemplated by the Agreement, are not aware of any disclosure of non public
information concerning said transactions, and are not a party to any insider
trading of Company shares.


22. Binding Arbitration.  In the event of any dispute, claim, question, or
disagreement arising from or relating to this agreement or the breach thereof,
the Parties hereto shall use their best efforts to settle the dispute, claim
question, or disagreement. To this effect, they shall consult and negotiate with
each other in good faith and, recognizing their mutual interests, attempt to
reach a just and equitable solution satisfactory to both parties. If they do not
reach such a solution within a period of sixty (60) days, then, upon notice by
either party to the other, all disputes, claims, questions, or disagreements
shall be settled by arbitration administered by the American Arbitration
Association in accordance with its Commercial Arbitration Rules including the
Optional Rules for Emergency Measures of Protection, and judgment on any award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof.




[Balance of Page Intentionally Left Blank]
[Signature Page Follows]
 
 
9

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the Parties hereto have executed this Agreement as of the
last date written below.
 

SELLER   BUYER           BELMONT PARTNERS, LLC   SUNRISE CAPITAL INTERNATIONAL,
INC.                     By:  Joseph Meuse, Managing Member    By: Sheng Zhou
Date:     Date:                      

 
 
COMPANY
              DATA STORAGE CONSULTING SERVICES, INC.                        
By:  Joseph Meuse, Director     Date:                            


10